. Order reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Memorandum: While one would ordinarily expect the question of title to property claimed to be covered by the mortgage to be decided in the judgment, instead of on a motion for an order in aid of the receiver, stiH the parties have, without objection, fully litigated the issue involved, and the appeal is from a determination on the merits. We think that, considering the manner in which the Frigidaire system was instaUed, the intention of the party who installed it (he being an owner), the damage that would be caused to the realty by removing it, and the adaptability of the fixture to the real estate, the Frigidaire system became a part of the real estate, and that the order appealed from should be reversed. All concur.